
	
		I
		112th CONGRESS
		1st Session
		H. R. 3188
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Dold introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To maintain American leadership in multilateral
		  development banks in order to support United States economic and national
		  security by authorizing general capital increases for the International Bank
		  for Reconstruction and Development, the Inter-American Development Bank, the
		  African Development Bank, and the European Bank for Reconstruction and
		  Development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Economic and National Security by Maintaining
			 U.S. Leadership in Multilateral Development Banks
			 Act.
		2.Capital stock
			 increase for the International Bank for Reconstruction and
			 DevelopmentThe Bretton Woods
			 Agreements Act (22 U.S.C. 286–286tt) is amended by adding at the end the
			 following:
			
				69.Capital stock
				increase
					(a)Increase
				authorized
						(1)In
				generalThe United States Governor of the Bank may—
							(A)vote for an
				increase of 484,102 shares in the authorized capital stock of the Bank;
				and
							(B)subscribe on
				behalf of the United States to 81,074 additional shares of the authorized
				capital stock of the Bank.
							(2)Subject to
				appropriationsAny subscription under paragraph (1) shall be
				effective only to such extent or in such amounts as are provided in advance in
				appropriations Acts.
						(b)Limitations on
				authorization of appropriations
						(1)In
				generalFor subscriptions
				under subsection (a), there are authorized to be appropriated, without fiscal
				year limitation, $9,780,361,991 for payment by the Secretary of the
				Treasury.
						(2)AllocationOf
				the amount authorized by paragraph (1)—
							(A)$586,821,720 shall
				be for paid-in shares of the authorized capital stock of the Bank; and
							(B)$9,193,540,271
				shall be for callable shares of the authorized capital stock of the
				Bank
							.
		3.Capital stock
			 increase for the Inter-American Development BankThe Inter-American Development Bank Act (22
			 U.S.C. 283–283z–12) is amended by adding at the end the following:
			
				41.Capital stock
				increase
					(a)Increase
				authorized
						(1)In
				generalThe United States Governor of the Bank may—
							(A)vote in favor of
				the resolution providing for an increase in the authorized capital stock of the
				Bank, as approved by the Board of Governors of the Bank on July 21, 2010;
				and
							(B)subscribe on
				behalf of the United States to 1,741,135 additional shares of the authorized
				capital stock of the Bank.
							(2)Subject to
				appropriationsAny subscription under paragraph (1) shall be
				effective only to such extent or in such amounts as are provided in advance in
				appropriations Acts.
						(b)Limitations on
				authorization of appropriations
						(1)In
				generalFor the subscription
				under subsection (a), there are authorized to be appropriated, without fiscal
				year limitation, $21,004,064,337 for payment by the Secretary of the
				Treasury.
						(2)AllocationOf
				the amount authorized by paragraph (1)—
							(A)$510,090,175 shall
				be for paid-in shares of the authorized capital stock of the Bank; and
							(B)$20,493,974,162
				shall be for callable shares of the authorized capital stock of the
				Bank.
							.
		4.Capital stock
			 increase for the African Development BankThe African Development Bank Act (22 U.S.C.
			 290i–290i–10) is amended by adding at the end the following:
			
				1344.Capital stock
				increase
					(a)Subscription
				authorized
						(1)In
				generalThe United States Governor of the Bank may subscribe to
				289,391 additional shares of the authorized capital stock of the Bank.
						(2)Subject to
				appropriationsAny subscription under paragraph (1) shall be
				effective only to such extent or in such amounts as are provided in advance in
				appropriations Acts.
						(b)Limitations on
				authorization of appropriations
						(1)In
				generalFor the subscription
				under subsection (a), there are authorized to be appropriated, without fiscal
				year limitation, $4,322,228,221 for payment by the Secretary of the
				Treasury.
						(2)AllocationOf
				the amount authorized under paragraph (1)—
							(A)$259,341,759 shall
				be for paid-in shares of the authorized capital stock of the Bank; and
							(B)$4,062,886,462
				shall be for callable shares of the authorized capital stock of the
				Bank.
							.
		5.Capital stock
			 increase for the European Bank for Reconstruction and DevelopmentThe European Bank for Reconstruction and
			 Development Act (22 U.S.C. 290l–290l–8) is amended by adding at the end the
			 following:
			
				(12)Capital stock
				increase
					(A)Subscription
				authorized
						(i)In
				generalThe United States
				Governor of the Bank may subscribe on behalf of the United States to not more
				than 90,044 additional callable shares of the authorized capital stock of the
				Bank.
						(ii)Subject to
				appropriationsAny subscription under clause (i) shall be
				effective only to such extent or in such amounts as are provided in advance in
				appropriations Acts.
						(B)Limitations on
				authorization of appropriationsFor the subscription under subparagraph
				(A), there are authorized to be appropriated, without fiscal year limitation,
				$1,252,331,952 for payment by the Secretary of the Treasury for callable shares
				of the authorized capital stock of the
				Bank.
					.
		6.Transparency and
			 accountabilityTitle XVI of
			 the International Financial Institutions Act (22 U.S.C. 262–262p–12) is amended
			 by adding at the end the following:
			
				1629.Transparency
				and accountabilityThe
				Secretary of the Treasury shall instruct the United States Executive Director
				at the International Bank for Reconstruction and Development, the
				Inter-American Development Bank, the European Bank for Reconstruction and
				Development, and the African Development Bank to initiate discussions to
				advocate and promote efforts to—
					(1)require the government of each country
				receiving adjustment or budget support loans to demonstrate transparent
				budgetary processes including budget publication and public scrutiny before
				loan or grant approval;
					(2)provide greater
				public disclosure of loan documents of the respective bank; and
					(3)use technology to improve multilateral
				development outcomes by making available to the public data about projects
				carried out using financing provided by the respective bank and about programs
				of the respective
				bank.
					.
		7.CorruptionTitle XVI of the International Financial
			 Institutions Act (22 U.S.C. 262–262p–12) is further amended by adding at the
			 end the following:
			
				1630.CorruptionThe Secretary of the Treasury shall instruct
				the United States Executive Director at the International Bank for
				Reconstruction and Development, the Inter-American Development Bank, the
				European Bank for Reconstruction and Development, and the African Development
				Bank to initiate discussions in order to advocate and promote efforts
				to—
					(1)implement best practices in domestic laws
				and international conventions against corruption for whistleblower and witness
				disclosures, and protections against retaliation for internal and lawful public
				disclosures by the employees of the respective bank and others affected by the
				operations of the respective bank who challenge illegality or other misconduct
				that could threaten the mission of the respective bank, including—
						(A)best practices for
				legal burdens of proof;
						(B)access to
				independent adjudicative bodies; and
						(C)results which
				eliminate the effects of proven retaliation; and
						(2)implement clear
				anti-corruption procedures setting forth circumstance under which a person will
				be barred from receiving a loan, contract, grant, guarantee or credit from the
				respective bank, and make the procedures available to the
				public.
					.
		8.ProcurementTitle XVI of the International Financial
			 Institutions Act (22 U.S.C. 262–262p–12) is further amended by adding at the
			 end the following:
			
				1631.ProcurementThe Secretary of the Treasury shall instruct
				the United States Executive Director at the International Bank for
				Reconstruction and Development, the Inter-American Development Bank, the
				European Bank for Reconstruction and Development, and the African Development
				Bank to advocate and promote efforts by the respective bank to maintain strong
				procurement standards that maintain international competitive bidding for
				projects funded by the respective bank, to maximize broad United States and
				international participation in accordance with sound procurement practices,
				including transparency, broad international competition, established standards
				and documentation for bidding and bid evaluation, and cost-effective results
				for the
				borrowers.
				.
		9.ArgentinaTitle XVI of the International Financial
			 Institutions Act (22 U.S.C. 262–262p–12) is further amended by adding at the
			 end the following:
			
				1632.Argentina
					(a)In
				generalThe Secretary of the
				Treasury shall instruct the United States Executive Directors at the
				International Bank for Reconstruction and Development and the Inter-American
				Development Bank to—
						(1)oppose any loan to
				the government of Argentina (other than a loan that serves basic human needs);
				and
						(2)to initiate
				discussions with other executive directors at the respective bank to advocate
				and vigorously promote efforts to encourage Argentina to normalize relations
				with its official and private creditors and elsewhere in the international
				community, including in its dealings with the International Centre for
				Settlement of Investment Disputes, the Paris Club, the Financial Action Task
				Force, and the International Monetary Fund,
						until the
				Secretary determines and certifies to the Congress that Argentina is
				normalizing its status in the international community as demonstrated by
				improved relations with the Financial Action Task Force, the International
				Monetary Fund, and its official and private creditors, including in the context
				of compliance with the International Centre for Settlement of Investment
				Disputes.(b)Waiver
				authorityThe President may
				waive the application of subsection (a)(1) if the President determines and
				reports to Congress that—
						(1)applying
				subsection (a)(1) would cause serious harm to the national security of the
				United States; or
						(2)it is in the vital
				economic interests of the United States to do
				so.
						.
		
